               IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                            CLARKSBURG


LAWRENCE FRY, JR.,

          Petitioner,

     v.                             Civil Action No. 1:18-cv-165
                                            (Judge Kleeh)

FREDERICK ENTZEL,

          Respondent.


    ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 9] AND
          DISMISSING THE PETITION AS MOOT [DKT. NO. 1]

     On August 23, 2018, the pro se Petitioner, Lawrence Fry, Jr.

(“Petitioner”), an inmate at FCI Hazelton in Bruceton Mills, West

Virginia, filed a petition in this action pursuant to 28 U.S.C.

§ 2241 [Dkt. No. 1] arguing that his prior convictions do not

qualify as controlled substance predicate offenses for a career

offender enhancement to have applied to his sentencing.

     Pursuant to 28 U.S.C. § 636 and the local rules, the Court

referred the action to United States Magistrate Judge Michael J.

Aloi for initial review.   On May 19, 2021, the Magistrate Judge

entered a Report and Recommendation (“R&R”), recommending that the

petition be denied and dismissed with prejudice due to a lack of

subject matter jurisdiction [Dkt. No. 9 at 10].

     The R&R also informed the parties that they “shall have

fourteen (14) days from the date of service of this Report and
FRY v. ENTZEL                                                    1:18-CV-165

       ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 9]

Recommendation” within which to file “specific written objections,

identifying the portions of the Report and Recommendation to which

objection is made, and the basis of such objection” [Dkt. No. 9 at

10].      It further warned that the “[f]ailure to file written

objections . . . shall constitute a waiver of de novo review by

the District Court and a waiver of appellate review by the Circuit

Court of Appeals” [Id. at 11].          The docket reflects that service

of the R&R was accepted May 24, 2021 [Dkt. No. 10].               To date, no

objections have been filed.

       When reviewing a magistrate judge’s R&R, the Court must review

de novo only the portions to which an objection has been timely

made.   28 U.S.C. § 636(b)(1)(C).          Otherwise, “the Court may adopt,

without      explanation,      any     of      the      magistrate     judge’s

recommendations” to which there are no objections.              Dellarcirprete

v. Gutierrez, 479 F. Supp. 2d 600, 603–04 (N.D.W. Va. 2007) (citing

Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983)).               Courts will

uphold portions of a recommendation to which no objection has been

made unless they are clearly erroneous.              See Diamond v. Colonial

Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

       Because   no   party   has    objected,    the   Court    is   under   no

obligation to conduct a de novo review.              Accordingly, the Court

reviewed the R&R for clear error.              This Court agrees that the

petition should be denied and dismissed based on a lack of subject


                                       2
FRY v. ENTZEL                                          1:18-CV-165

     ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 9]

matter jurisdiction.     Petitioner cannot satisfy the § 2555(e)

savings clause which is necessary for the Court to have subject

matter jurisdiction to evaluate the merits of Petitioner’s claims

brought in a § 2241 petition.    Accordingly, upon careful review,

and finding no clear error, the Court ADOPTS the R&R [Dkt. No. 9].

The § 2241 Petition [Dkt. No. 1] is DENIED and DISMISSED WITH

PREJUDICE.   The Court further ORDERS that this matter be STRICKEN

from the Court’s active docket and DIRECTS the Clerk to enter

judgment in favor of Respondent.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to the

pro se Petitioner via certified mail, return receipt requested.

     DATED: July 2, 2021


                                __/s/ Thomas S. Kleeh___________
                                THOMAS S. KLEEH
                                UNITED STATES DISTRICT JUDGE




                                   3
